DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on October 7, 2021 are entered into the file. Currently, claim 1 is amended; claims 9 and 16 are withdrawn; claims 10-15 and 17-20 are canceled; resulting in claims 1-8 and 21-25 pending for examination.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 7 through 9, filed October 7, 2021, with respect to claims 1-8 and 21-25 have been fully considered and are persuasive.  The previous rejections of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Pillhoefer et al. (US 2011/0058952) and of claims 1-8 and 21-25 under 35 U.S.C. 103 as being unpatentable over Kishore et al. (US 2015/0345782) in view of Pillhoefer et al. (US 2011/0058952) have been withdrawn. 
Please refer to the Reasons for Allowance section below for further explanation. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amy Carr-Textler on October 19, 2021.

The application has been amended as follows: 
Please cancel withdrawn claim 9 and 16.

Reasons for Allowance
Claims 1-8 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or render obvious the claimed invention of the instant application. 
The claimed invention of the instant application is directed to a gasification component comprising a metal-based substrate and a coating deposited on the outer surface of the metal-based substrate. The coating has a thickness of at least 45 micrometers on the outer surface and is comprised of at least 51% by weight chromium at the alpha phase while the coating is exposed to an operating temperature of gasification (e.g. between 1200°C and 1800°C). The coating is deposited on the outer m within the metal-based substrate to no more than 200m within the metal-based substrate. 
The primary reference to Pillhoefer et al. teaches a high temperature anti-corrosive protective layer used to protect materials that are held at high temperatures, such as a nickel based super alloy for turbines, wherein the high temperature anti-corrosive protective layer has good mechanical properties with respect to fatigue strength and ductility, is easy to control and regulate and is simple to use ([0008-0015, 0018-0024, 0034-0045]). The high temperature anti-corrosive protective layer is comprised of alpha-chromium and can include an activator such as aluminum chloride, wherein the high temperature anti-corrosive protective layer coated onto the surface of the desired component and is heated to create three-zone protective layer made up of a 
Pillhoefer et al. teaches that the buildup zone may have a chromium content of 15 to 40% by weight and a thickness of 2 to 75m; and the diffusion layer may have a chromium content of 5 to 30% by weight and a thickness of 2 to 75m ([0021-0024, 0034-0045]).The coating layer (20) has a chromium content of 25 to 90% by weight and a thickness of 0.1 to 20m ([0021-0024, 0034-0045]). 
Pillhoefer et al., however, teaches that the coating layer is disposed on the metal surface using a chemical vapor deposition method, and the metal surface is not in contact with solids or liquids, but rather a solid/gas interface ([0009-0024]). The newly added amendments to independent claim 1 reciting that the coating deposited on the outer surface of the metal-based substrate is formed by applying a slurry comprising 51% by weight of chromium powder in the Cr(0) oxidation state to the outer surface of the metal-based substrate, curing the coating to form a green coating and sintering the green coating would result in a coating with different properties than the chemical vapor deposition coating method taught by Pillhoefer et al. There is no teaching, suggestion or motivation in Pillhoefer et al. to modify the process to be what is presently required by independent claim 1 of the instant application. Furthermore, the coating of the instant invention requires that the slurry comprise about 10% to about 30% by weight of a liquid carrier, and Pillhoefer et al. teaches away from applying a coating having a liquid by explicitly stating that the metal surface is not in contact with solids or liquids but rather a solid/gas interface ([0009]). 
Kishore et al. does not cure the deficiencies of Pillhoefer et al. as Kishore et al. was used to teach the components of a feed injector system, and does not disclose or suggest a coating as presently required by independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785